Oliver, Chief Judge:
This appeal for reappraisement relates to a certain coal-tar product described on the invoice as “Aceto Acetanilide.”
When the case was called for trial, Government counsel moved for dismissal on the ground that the appeal was not filed within 30 days after written notice of the appraisement of this merchandise, as required under the provisions of section 501 of the Tariff Act of 1930. Counsel for plaintiff conceded that the motion to dismiss is good.
Accordingly, the appeal for reappraisement is dismissed as untimely, and judgment will be rendered accordingly.